ORDER
PER CURIAM.
David Anslinger, M.D., (hereinafter, “Doctor”) appeals from the trial court’s judgment affirming the discipline imposed by the Missouri State Board of Registration for the Healing Arts (hereinafter, “the Board”) after the Administrative Hearing Commission found cause to discipline him. Doctor claims the disciplinary order restricting him from utilizing controlled substances in his medical practice was not supported by competent evidence in that there was insufficient evidence on the record to support a finding that he was a danger to society if he were permitted to prescribe these medications.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find there was substantial and competent evidence in the record to support the Board’s decision. Larocca v. State Bd. of Registration for Healing Arts, 897 S.W.2d 37, 39 (Mo.App. E.D.1995). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).